                           Case 3:21-cv-02632 Document 2 Filed 04/13/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


      AMERICAN CIVIL LIBERTIES UNION OF                               )
        NORTHERN CALIFORNIA; MIJENTE                                  )
      SUPPORT COMMITTEE; JUST FUTURES                                 )
     LAW; and IMMIGRANT DEFENSE PROJECT                               )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:21-cv-02632
                                                                      )
      U.S. IMMIGRATION AND CUSTOMS                                    )
  ENFORCEMENT; U.S. CUSTOMS AND BORDER                                )
    PROTECTION; and U.S. DEPARTMENT OF                                )
            HOMELAND SECURITY                                         )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Attachment to Summons.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Vasudha Talla (SBN#316219)
                                           American Civil Liberties Union Foundation of Northern California
                                           39 Drumm Street, San Francisco, CA 94111
                                           vtalla@aclunc.org
                                           Tel: 415-293-6308


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 3:21-cv-02632 Document 2 Filed 04/13/21 Page 2 of 2



                                      ATTACHMENT TO SUMMONS



U.S. Immigration and Customs Enforcement,
Office of the Principal Legal Advisor,
500 12th St. SW,
Mail Stop 5900,
Washington, DC 20536-5900.
OPLAServiceIntake@ice.dhs.gov


Office of Chief Counsel,
U.S. Customs and Border Protection,
1300 Pennsylvania Avenue,
Suite 4.4-B, Washington, DC 20229.
CBP-Service-Intake@cbp.dhs.gov


Office of the General Counsel
United States Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Mail Stop 0485,
Washington, DC 20528-0485
ogc@hq.dhs.gov
